Exhibit 10.4

 

DRAFT

CONSULTING-LICENSE AGREEMENT

This CONSULTING-LICENSE AGREEMENT (“this Agreement”) is effective as of
September 1, 2007, by and between Alliance Management Partners, LLC, a United
States Virgin Islands limited liability company (“Consultant”), and VCG Holding
Corporation, a Colorado Corporation (Buyer), on behalf of Seller Equityholder,
as defined in that certain Stock Purchase Agreement dated August September 14,
2007 (Seller”), which Stock Purchase Agreement is referred to as “the Stock
Purchase Agreement.”

WHEREAS, Consultant, with its principal place of business located on St. Croix,
United States Virgin Islands, and through its team of qualified staff
individuals having a broad scope of business and financial expertise, provides
specialized management, consulting and financial services ; and

WHEREAS, Buyer desires to receive financial, economic development, and
management advice from Consultant, and to avail itself of the expertise,
experience, contacts, advice, and facilities available to Consultant, and Seller
desires to transfer over from Consultant to Buyer the use of certain proprietary
management manuals and software, and other available training aids and
spreadsheets, and to utilize the staff expertise from Consultant for the Stock
Purchase by Buyer from Seller.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for the other good and valuable consideration paid over to
Consultant, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.               Services. Seller agrees to retain Consultant to provide the
following Services to Buyer under the terms and conditions of this Agreement:

(a)                                  Consult and advise as to decisions
concerning the use of Seller’s resources for and on behalf of Buyer;

(b)                                 Make recommendations as to the use of the
available management expertise and intellectual property, and to convey over to
Buyer all available manuals and materials of Consultant and Seller; and

(c)                                  Carry out any consulting and advisory
activities as the Seller and Buyer shall request in writing as to the Sale of
the Seller’s business to Buyer pursuant to the Stock Purchase Agreement..

Consultant agrees to use commercially reasonable efforts in providing the
Services to Buyer and Seller. Consultant shall render said Services in
accordance with al USVI Economic Development Commission requirements, and shall
do so

1


--------------------------------------------------------------------------------


at its offices in the USVI and through its USVI resident employees, and shall
comply with all USVI Territorial laws and Regulations.

Consultant will promptly advise Seller and Buyer of any business facts, events
or circumstances of which Consultant becomes aware that may be material to
Seller’s business or sale transaction to Buyer.

2.               Proprietary Materials. Consultant shall convey to Buyer the
proprietary materials and license rights as agreed and described in Exhibit A,
attached hereto.

Consultant represents that it has and shall continue to develop certain
proprietary materials and software unique to Seller’s business, and shall make
all of its proprietary materials available to the Buyer in accordance with the
terms set forth in the Stock Purchase Agreement. Consultant and Buyer agree that
the proprietary materials are for the use of Buyer, solely, and may not be
assigned transferred, or used for the benefit of any person. Notwithstanding
anything to the contrary herein, Consultant may, from time to time, in its sole
discretion, remove from the license conferred hereunder any of the proprietary
materials as to which a license was previously conferred. In the event that any
proprietary materials are so removed, the Buyer shall immediately cease using
said materials and return same to Consultant. Except as specifically authorized
by Consultant, Buyer shall refrain from altering or editing any proprietary
materials it receives under this Agreement. Buyer acknowledges and agrees that
Consultant and Seller shall retain absolute ownership of the proprietary
materials as to which license rights are conferred hereunder, and that
Consultant grants no right, title or interest in said proprietary materials to
Buyer except as otherwise expressly provided in the Stock Purchase Agreement or
herein through this Consulting License Agreement.

3.               Compensation. As consideration for the Services provided by
Consultant, and in consideration of the materials and rights conferred by
Consultant as set forth herein, Buyer shall distribute to Consultant the payment
set forth on Exhibit B, attached hereto, and set forth on Exhibit 2.4 of the
Stock Purchase Agreement.

4.               Status of Consultant. Consultant shall, for all legal purposes,
be an independent contractor of Seller and Buyer, and nothing herein shall be
construed as making Buyer or Seller a partner with or an employee of Consultant
or any of its affiliates.

5.               Indemnification. Seller shall indemnify Consultant (which shall
include, solely for purposes of this section, each of its managers, members,
partners, and employees) and shall hold Consultant harmless from and against any
expense, loss, liability or damage arising out of any claim asserted or
threatened to be asserted as a consequence of any fraud, willful misconduct, bad
faith or gross negligence of Seller or Buyer or its affiliates, and/or its
partners or employees. Consultant shall indemnify Buyer against, and hold it
harmless from, any expense, loss liability or damage arising out of any claim
asserted or threatened to

2


--------------------------------------------------------------------------------


be asserted by any third party as a consequence of the fraud, willful
misconduct, bad faith or gross negligence of Consultant, its affiliates, and/or
its partners or employees. The indemnification under this paragraph shall extend
to managers, partners, shareholders, officers, directors, investors, offerees,
and agents of Buyer.

6.               Term and Termination. The term of this Agreement shall commence
on September 1, 2007 as the “Commencement Date,” and shall terminate on the
closing of the Purchase and Sale of the Stock as set forth in the Stock Purchase
Agreement set forth hereinabove unless otherwise extended or terminated as
provided in this Consulting Agreement or under applicable law; and shall be
terminated not later than the closing of the Purchase and Sale of the stock of
Kenja Corporation, a Florida Corporation.

7.               No Recourse. No recourse under or upon any obligation or
covenant of this Agreement, or of any other agreement, or for any claim based
thereon or otherwise in respect thereof, shall be had against any partner,
officer, or employee of Consultant or Buyer; it being expressly understood that
this Agreement and the obligation issued hereunder are solely company
obligations, and that no such personal liability whatever shall attach to, or is
or shall be incurred by the members, officers, or employees of Consultant or
Client by reason of the obligations, covenants or agreements contained in this
Agreement or implied therefrom.

8.               Counterparts. This Agreement may be signed in any number of
counterparts. Any single counterpart or a set of counterparts signed in either
case by the parties hereto shall constitute a full or original Agreement for all
purposes.

9.               Modification; Waiver. Except as otherwise expressly provided
herein, this Agreement shall not be amended nor shall any provision of this
Agreement be considered modified or waived unless evidenced by a writing signed
by the party to be charged with such amendment, waiver or modification.

10.         Savings Clause. If any provision of this Agreement is ineffective or
unenforceable for any reason, such provision will be deemed stricken from this
Agreement and the other provisions of the Agreement will remain in full force
and effect. In such event, the parties will agree in good faith on alternative
terms that will replace the stricken provision and insofar as is possible
effectuate the original intent of the undersigned parties.

11.         Successors and Assigns. This Agreement shall apply to, inure to the
benefit of and be binding upon and enforceable against the parties hereto and
their respective successors and permitted assigns.

12.         Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the United States Virgin Islands.

3


--------------------------------------------------------------------------------


13.         Confidentiality. The identify, ownership, operations and financial
affairs of Client constitute “Confidential Information” to the extent such
information is not part of the public record or otherwise available to the
general public through readily accessible public sources (such as the Internet).
Consultant and its employees, counsel and agents shall maintain all Confidential
Information confidential and permit access to Confidential Information only to
such persons who have a need to know such information to assist in the
provisions of Services or to comply with applicable law or regulations, or court
orders.

14.         Entire Agreement. This Agreement states the entire Agreement between
the parties with respect to the subject matter hereof, and all prior or
contemporaneous agreements and understandings are merged herein and superseded
hereby.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written

Seller Equityholder

Witness:

 

 

 

 

 

 

 

 

 

 

/s/G. Kenwood Gaines

 

[SIGNED BY WITNESS; SIGNATURE ILLEGIBLE]

G. Kenwood Gaines

Date  9-14-07

 

 

 

 

 

 

 

 

 

Buyer

 

 

 

VCG Holding Corporation

 

 

 

 

 

 

 

 

 

 

 

/s/Troy Lowrie

 

[SIGNED BY WITNESS; SIGNATURE ILLEGIBLE]

By:

President

 

Date  9-14-07

 

 

 

 

 

 

For Consultant:

 

 

 

 

 

 

 

ALLICANCE MANAGEMENT PARTNERS, LLC

 

 

 

 

 

 

 

 

/s/ G. Kenwood Gaines

 

[SIGNED BY WITNESS; SIGNATURE ILLEGIBLE]

By:

A& B Partners, LLC

Date  9-14-07

Its:

Manager

 

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

Proprietary Materials and License Rights

WAIVED

5


--------------------------------------------------------------------------------


EXHIBIT B

Payment Distribution

At the closing of the Stock Purchase, the payment of $550,000 set forth on
Exhibit 2.4 of the Stock Purchase Agreement shall be paid to Consultant.

6


--------------------------------------------------------------------------------